Title: From Thomas Jefferson to Kitchao-Geboway, 21 December 1808
From: Jefferson, Thomas
To: Kitchao-Geboway


                  
                     My Son Kitchao-Geboway—.
                     
                        21 Dec 1808
                     
                  
                  I am happy to receive your visit at the seat of our Government, and to repeat to you the assurances of my friendly dispositions towards your nation. I am the more pleased to see you Again as at your last visit we could not converse together for want of an interpreter. this difficulty is now removed by the presence of Mr. Ryley.
                  I approve of your disposition my Son, to live at peace with all the world. it is what we wish all our red children to do, and to consider themselves as brethren of the same family, and forming with us but one nation. the great Spirit did not make men that they might destroy one another, and undo what he has done, but to live in peace & friendship with one another doing to each other all the good in their power, and thus filling the Land with happiness instead of misery and murder. this is the way in which we wish all our red children to live with one another, & with us; and this is what I wish you to say to your nation from me, when you deliver to them what I said to you the last winter. I am sorry you have not been able to carry it to them; they would have seen by that that you came here as the friend of your own nation and of all your red brethren. My Son, I take by the hand the Young Man, the son of your friend whom you brought with you. he is now Young and I hope will live to be old, and through his life will be steadfast in encouraging his Nation to live in peace and friendship with their White brethren of the United States.
                  The Secretary at War will provide for your journey back, and your father Govr. Hull will be glad to see you on your way. he will always give good advice to your nation in my name and will guide them in the paths of peace & friendship with all Men.—.
               